November 15, 2013 The Investment House Funds 11150 Santa Monica Boulevard Suite 850 Los Angeles, California90025 Re: The Investment House Funds, File Nos. 333-71402 and 811-10529 Gentlemen: A legal opinion that we prepared was filed with Pre-Effective Amendment No.1 to the Registration Statement for The Investment House Funds (formerly The GKM Funds) (the “Legal Opinion”).We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No.14 to the Registration Statement (the “Amendment”), and consent to all references to us in the Amendment. Very truly yours, /s/ Thompson Hine LLP THOMPSON HINE LLP
